Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 38-41, 44-50, 52-56 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sankrithi (US 20180370610).
Re’ Claim 38. (New) — Sankrithi discloses A frame for an aircraft fuselage (abstract), the frame comprising:
a fluid duct 52F, and
a skin mounting section (80 attached to skin 12) configured to mount to a skin 12 of the aircraft fuselage,
wherein the fluid duct is spaced from the skin mounting section (Shown in Fig. 4i).
Re’ Claim 39.(New) Sankrithi discloses The frame of claim 38, further comprising a lower part of the frame including parallel spaced profile section structural elements (84 and opposite thereof), and an upper part of the frame extending between the parallel spaced profile section structural elements (Both segments clearly defined in Fig. 4i).

Re’ Claim 41. (New) Sankrithi discloses The frame of claim 38, further comprising an upper part forming the fluid duct 52F and a lower part forming the skin mounting section (bounded by 84, 80 and 82), wherein the lower part is disposed between the skin of the fuselage and the fluid duct (Fig. 4i).
Re’ Claim 44. Sankrithi discloses The frame of claim 41, wherein the lower part comprises a lower part foot (bottom portion of the flange 80 that is attached to the skin 12), a lower part web 84 and a lower part flange 80 and 85.
Re’ Claim 45. (New) Sankrithi discloses The frame of claim 41, wherein the lower part comprises at least one profile section structural element (84, 85, 80).
Re’ Claim 46. (New) Sankrithi discloses The frame of claim 45, wherein each profile section structural element comprises a lower part foot, a lower part web and a lower part flange (84, 85, 80 foot being the portion of the flange and web attached to the skin).
Re’ Claim 47. (New) Sankrithi discloses The frame of claim 45, wherein the at least one profile section structural element has a C, I, J, Z or hat-shaped profile (Shown in Fig. 4i).
Re’ Claim 48. (New) Sankrithi discloses The frame of claim 45, wherein the lower part of the frame comprises two parallel spaced profile section structural elements 84, and the upper part extends between the two parallel spaced profile section structural elements (clearly shown in Fig. 4i).
Re’ Claim 49. Sankrithi discloses The frame of claim 41, further comprising a panel 50C, wherein the upper part defines a frame channel and the panel encloses an open side of the frame channel to form the fluid duct Fig. 4i.
Re’ Claim 50. (New) Sankrithi discloses The frame of claim 49, wherein the panel is between the upper part and the lower part (as the panel is forming the upper part, the leg of the panel 50C is between an upper top part of the duct (top leg of the panel 50C) and the lower frame side structural element).
Re’ Claim 52. (New) Sankrithi discloses The frame of claim 38, wherein the frame extends in a hoop-wise arrangement (clearly shown in Fig. 1 and paragraph 24).
Re’ Claim 53. (New) Sankrithi discloses The frame of claim 41, wherein the lower part comprises a stringer receiving opening configured to receive a stringer 87 extending transverse to the frame (Shown in 4B and applicable to fig 4i).
Re’ Claim 54. (New) Sankrithi discloses The frame of claim 53, wherein the stringer receiving opening is independent from the fluid duct. (Shown in 4B and applicable to fig 4i)
Re’ Claim 55. (New) Sankrithi discloses An aircraft fuselage assembly comprising: an aircraft fuselage; and the frame of claim 38, wherein the skin mounting section is mounted to a skin 12 of the aircraft fuselage.
Re’ Claim 56. (New) Sankrithi discloses An aircraft fuselage assembly comprising: an aircraft fuselage Fig. 1; and the cabin air distribution system of claim 40, wherein the skin mounting section is mounted to a skin 12 of the aircraft fuselage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 42-43 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi (US 20180370610).
Re’ Claim 42-43. (New) Sankrithi discloses The frame of claim 41, wherein the upper part has spaced upper part feet (connection points of cover 50C) which extend from opposing upper part webs legs of 50C which couls also be considered a flange), wherein the upper part flange and webs define a frame channel shown in Fig. 4i. 
Sankrithi does not specifically teach the exact configuration of the flange webs and feet as shown in the invention broadly claimed in claim 42 and 43 wherein the upper part comprises an inverted hat profile section in Fig. 4i but does teach the configuration in Fig. 4F. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the flange, connected to webs and feet as claimed in claim 42 and 43 and shown in Fig. 4F (50D) in the invention as it would have been an obvious matter of design choice to rearrange the different portions of the frame and riser to whatever form or shape was desired or expedient. A rearrangement of parts is generally recognized as being within the level of ordinary skill in the art. In this case it would have been obvious in order to allow for a lower profile frame member if the riser duct was not desired by simply removing the cover for the riser duct. 

Re’ Claim 51. (New) Sankrithi discloses the use of insulation around the frame but does not specifically teach The frame of claim 38, further comprising an insulation layer extending around the duct. The Examiner takes official notice that it is old and well known in the art at the time of the invention to use insulation around ducts to provide a more efficient air distribution system in aircraft . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642